Wilson, P. J.
The facts are the same and the same questions are involved as in a case decided by this court at its recent January term. — Chapman v. Board of Commissioners of Phillips County, 17 Colo. App. 236, 68 Pac. 134.
Ballard, the plaintiff in this, was the assignee of Chapman, who was the plaintiff in the other. Suit in each case was to recover a part of the salary alleged to be due to Chapman by Phillips county, as superintendent of irrigation for water division number one. The controlling issue to be determined in each case was whether Phillips county was embraced within the limits of water division number one, as defined by statute. This there was an entire failure to show, in fact, all of the evidence introduced was to the contrary. It did not appear that any lands in Phillips county were irrigated by water from any of the streams mentioned in the statutes defining the limits of the district or division.
For this reason the judgment will be affirmed.

Affirmed.